Citation Nr: 1531496	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased evaluation for patellofemoral syndrome of the right knee, currently evaluated at the 10 percent level. 

2. Entitlement to an increased evaluation for patellofemoral syndrome of the left knee, currently evaluated at 10 percent. 

3. Entitlement to an increased evaluation for chronic lumbar sprain with minimal scoliosis, currently evaluated at 10 percent.

4. Entitlement to service connection for right carpal tunnel syndrome.

5. Entitlement to service connection for left carpal tunnel syndrome.

6. Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1992 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded the case in November 2012.

The claims for service connection for right and left carpal tunnel syndrome, and for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Range of motion on the bilateral knees has been no worse than 0 to 85 degrees in the knees bilaterally, including when factoring functional loss due to such factors  as pain on use and flare-ups.  There is some additional "other" impairment mostly manifested by knee joint locking, nonetheless a separate compensable rating for the same cannot be supported without qualifying limitation of motion at the minimum zero-percent level for either leg flexion or extension.

2. Functional range of motion of the lumbar spine is limited by pain, repetitive motion and spasms to no less than 70 degrees of flexion and 155 degrees of total range of motion; there is no muscle spasm or guarding present that results in an abnormal gait or abnormal spinal contour, nor is there ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1. The criteria are not met for an evaluation higher than 10 percent for patellofemoral syndrome of the right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

2. The criteria are not met for an evaluation higher than 10 percent for patellofemoral syndrome of the left knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

3. The criteria are not met for an evaluation higher than 10 percent for chronic lumbar sprain with minimal scoliosis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014).  VCAA notice consistent with 38 U.S.C.A.                 § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

Through VCAA notice correspondence dated from January 2009,                          the RO notified the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi,             16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent.  The U.S. Court of Appeals for Veterans Claims (Court) in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b)(1).  In this matter, VCAA notice was issued prior to the RO rating decision on appeal. 

The RO (including through the Appeals Management Center (AMC)) has also complied with the duty to assist the Veteran, including having obtained VA and private outpatient treatment records.  The Veteran has undergone VA Compensation and Pension examination, including most recently in July 2014, consistent with            the Board's remand directive.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).            In furtherance of the claims, the Veteran provided several personal statements and lay statements from others.  A Board hearing was not requested.  There is no indication of any additional relevant evidence or information that has not already been obtained.  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  Accordingly, the Board will adjudicate the claims on the merits. 

The Merits of the Claims for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.            38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

When evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204  -07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R.     §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A. Right and Left Knee Disorders

The RO has evaluated patellofemoral syndrome of each knee as 10 percent disabling at 38 C.F.R. § 4.71a, Diagnostic Code 5003, which pertains to degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved.  When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where                the above is present but with occasional incapacitating exacerbations.  38 C.F.R.                     § 4.71a.

Under generally applicable rating criteria based on limitation of motion,            Diagnostic Code 5260 provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees;           a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.                         A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to            30 degrees; and a maximum 50 percent rating is assigned when extension is           limited to 45 degrees.

The normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violating the rule against pyramiding, 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).

Apart from ratable limitation of motion, pursuant to Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability.  This diagnostic code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

A claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

In February 2009 correspondence accompanying his claim for increase, the Veteran described constant utilization of pain relief medication, over-the-counter, and indicated difficulty standing on his own without support, as well as it being necessary to always have his knees in a slightly flexed position.  He indicated an impact on his personal life including recreational sports and ability to assist his children with this.  

Upon VA Compensation and Pension examination of February 2009, the Veteran descried constant aching daily knee pain with difficulty kneeling or squatting.             He had pain with prolonged sitting or standing under the knee cap.  He had pain in the bilateral knees on examination day from driving two hours to get there sitting in his truck.  He did not lift anything heavy because that added to the pain.  The course since onset was described as progressively worse.  He took Motrin over-the-counter as needed, with good response to treatment.  There was no medical history of hospitalization or surgery, trauma to the joints, or neoplasm.  On summary of joint symptoms, while there was knee pain, there was no right and left knee deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, locking episodes, effusion, or inflammation.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was able to stand three to eight hours, with only short rest periods.  He was able to walk one to three miles.  There was no use of assistive devices or aids.  He was able to work 12 hour shifts.  On physical examination, gait was normal.  There was no evidence of abnormal weight bearing.  General findings were of right and left knee crepitus, with crepitation, but no mass behind knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  Range of motion bilaterally was from 0 to 140 degrees, with no pain on active motion, and with no pain or other limitation following repetitive motion.  X-ray of the knees was negative.  The diagnostic summary was of "bilateral knees normal exam with no pathology today."  

Thereafter, by December 2012 lay statement the Veteran recounted that he had considerable difficulty going up a flight of stairs without experiencing pain and         crepitus.  His legs had begun to lock while walking to the point that he could not move and experienced debilitating pain until the leg unlocked.  This was generally the left knee, and felt almost as if a muscle "rolled over" other muscles in the leg and pulled the knee straight involuntarily.  The Veteran's subsequent statement of September 2014 confirmed the presence of episodes of knee locking.  Further alleged was the presence of lateral instability in the knees, and according to                    the Veteran, which would not have been noticed on prior VA examination due to what were viewed as limited testing procedures.  

On April 2013 evaluation at a private orthopedic clinic the Veteran described pain in the anterior aspect of the knee, mostly associated with going up and down stairs, getting out of a chair, and getting out of a car, which he said was particularly sensitive to weight.  Physical evaluation indicated normal gait, normal heel and toe walks.  He could squat to 90 degrees.  There was a bit of discomfort anteriorly.  Both knees had full flexion and full extension, without any abnormalities.  There was no instability to varus or valgus stresses.  Bilaterally, Lachman's was grade I.  He had no effusion bilaterally.  His patellae were tracking well in the second quad, without any apprehension bilaterally.  He had tenderness to palpation over the inferior pole of the patellae bilaterally; the left was greater than the right.                    His hamstrings were tight on both sides as well.  He had 5/5 strength distally throughout.  Sensation was intact to light touch, with brisk capillary refill.  X-ray findings showed normal osseous anatomy, and no fracture, dislocation or other radiographic abnormalities.  The assessment was bilateral knee pain, consistent with patellofemoral syndrome.  It was felt that most of the problem centered around patellar tendonitis, which could be relieved with conservative treatment. 

The May 2013 lay statement of the Veteran's co-worker stated having worked with him on a daily basis for the previous 3 to 4 years, and indicated personally having witnessed his knee lock up and put him in quite a bit of pain on more than one occasion.  The knee pain was a problem all the time and would happen at random.

A July 2014 statement from the Veteran's spouse likewise described knee problems (along with back, neck and other joint issues) that affected several aspects of daily life social and recreational activities.  

Given VA re-examination of July 2014, the diagnosis indicated at the outset was patellofemoral syndrome of the knees, and then osteoarthritis.  By the Veteran's account his knee problems were "far worse" than on the last evaluation, left side worse than right.  Left knee pain was chronic, level 6-7/10, with increased pain with prolonged sitting and standing.  There was sharp shooting pain underneath the knee caps, pain going up stairs, and the knee caps were very sensitive to palpation.    With kneeling and standing up this increased the pain level to 10.  He stated he would hear grinding and popping with upward motion.  The left knee locked up on average twice a month.  He stated he must massage the leg muscles in the thigh to relieve pain, and used ice and a knee brace to help.  The Veteran further indicated that right knee pain was chronic, level 5-7/10, and felt the same as the left knee, except that the right knee had not started "locking up" yet.  He reported taking prescription level Motrin along with muscle relaxer on a continuous basis, which he stated dulled the pain to level 3-4/10.  Otherwise, the Veteran reported that flare-ups impacted the function of the knee and/or lower leg, in that flare-ups occurred once a month, lasted from 1-2 days, were exacerbated by activity, and were improved by rest and elevation as well ice and medication.  

Objectively found was right and left knee flexion both to 95 degrees, with no evidence of painful motion; and bilateral knee extension to 0 degrees, again without evidence of painful motion.  Then with repetitive use testing, there was diminution of right knee flexion to 85 degrees, and left knee flexion to 90 degrees; there was no impact with the plane of motion of knee extension.  Also present was tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength was normal in both knees, as were results of joint stability tests including those for anterior instability, posterior instability, and medial-lateral instability.  There was no history of recurrent patellar subluxation and/or dislocation.  The Veteran had not ever had any meniscal conditions or related surgical procedures.  There was no history of total knee joint replacement, or arthroscopic or other knee surgery.             No other pertinent physical findings, complications, conditions, signs or symptoms were indicated in regard to the previously listed applicable diagnoses.  The Veteran did use as an assistive device a bilateral knee brace on an occasional basis.  X-ray evaluation had shown bilateral knee degenerative or traumatic arthritis, but not patellar subluxation or other significant diagnostic test findings.  The impact upon ability to work was that the Veteran could no longer turn wrenches or valves,   could not walk up and down stairs, could not stand for prolonged periods, had difficulty with kneeling and standing up, and could not run.  He could no longer assist with his childrens' recreational sport activities.  Also further indicated that based on repetitive motion testing, it was considered more likely than not that           the Veteran "would have at least a 10 degree change in ROM [range of motion] with a significant flare-up."  [Since the underlying premise of this observation was that the Veteran originally had diminished flexion upon repetitive motion testing,   the Board reasonably interprets the examination report to mean that the "10 degree change in ROM" on flare-up specifically pertains to the plane of motion of flexion, and not as well, that of extension.]

Having reviewed the foregoing throughout, and with due consideration of an obligation to apply the VA rating criteria accurately and consistently, the Board is ultimately constrained to deny the Veteran's claim for increase for disability of both the right and left knees.  To begin with, the initial February 2009 VA examination and April 2013 private clinical evaluation designate the Veteran as being essentially asymptomatic apart from reported or observed instances of bilateral knee pain, and, moreover, these both confirm fully normal range of motion findings.  Thus, any meaningful inquiry into potential availability of a rating in excess of 10 percent for right knee patellofemoral syndrome, and then similar disability of the left knee, must take into account the more recent July 2014 VA examination.

To this effect, whereas the Board acknowledges the extensive subjective reported history of symptomatology offered by the Veteran, and one consistent with other reported lay statements of record concerning knee "locking," pain on use under various circumstances and flare-ups, the best available objective, clinical medical evidence indicates to the contrary, in accordance with what the rating criteria                as well permit in this particular situation.  The Veteran is already rated 10 percent  in each knee under Diagnostic Code 5003, for x-ray evidence of degenerative arthritis with noncompensable limitation of motion.  Based on July 2014 examination findings, limitation on knee mobility still is noncompensable.                With right and left knee range of motion both from 0 to 85 degrees (taking into account the most diminished findings set forth on recent examination, by reason of pain on use, and/or dysfunction attributable to flare-ups from that of the initial measurement taken), the requirements for minimum 10 percent rating under Diagnostic Code 5260 (45 degrees flexion) and Diagnostic Code 5261 (10 degrees extension), respectively, are not met.  Nor is a separate rating under Diagnostic Code 5257 warranted.  Here, though the Veteran competently and perhaps very accurately describes consistent knee "locking" and other impairment, the objective testing on examination of knee joint stability, strength, reflexes, and patellar tracking were all fully normal.  Still, the Veteran and other parties competently allege knee locking.  It is not inconceivable that the Veteran technically has "slight" other impairment of the knee, correlative to a 10 percent rating, under Diagnostic Code 5257.  This notwithstanding, however, per previously cited VAOPGCPREC 9-98, to obtain any separate rating under Diagnostic Code 5257, the claimant must also adhere to the "zero-percent" minimum findings under Diagnostic Codes 5260 and/or 5261 (see above) which are not met in this case.  Consequently, a separate rating under Diagnostic Code 5257 is not warranted.  Finally, moreover,                  the Veteran is not shown to have any meniscal abnormality, or otherwise separate ratable disability of the knees that is compensable under the VA rating schedule.  

It follows that at this time no higher than a 10 percent schedule evaluation is assignable to patellofemoral syndrome of the right knee, and the same regarding knee disability on the left side.

B. Lumbar Spine Disorder

Under applicable rating criteria, the Veteran's service-connected disability of the lumbar spine is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine. 

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The next higher available 40 percent rating is made for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Also potentially applicable is the Intervertebral Disc Syndrome rating criteria. IVDS is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The relevant rating formula provides that: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted. Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In February 2009 correspondence, the Veteran described having manifested ongoing difficulty with both sitting and standing attributable to his back problems.  He described frequent back spasms that kept him out of work for days at a time.  

VA examination later that month revealed as follows, that the Veteran reported having constant, daily lower back morning pain and stiffness, with flare-ups.               The course since onset was progressively worse.  Treatment was Motrin, with good response.  There was no history of hospitalization or surgery, trauma to the spine, or neoplasm.  There also was no history of urinary incontinence, other urinary problems, erectile dysfunction, numbness, paresthesias, leg or foot weakness, or unsteadiness.  Nor was there history of fatigue, decreased motion, or weakness, whereas there was stiffness, spasms, and pain of a mild, constant and daily nature.  Severity of spinal flare-ups was severe, and transpired every five to six months, lasting three to seven days, and treatable by rest and muscle relaxers.  The Veteran's impression of the problem was that he was not able to bend his back to half of what was normal.  There were no noted incapacitating episodes of spine disease.                No assistive devices or aids were utilized.  During physical examination, inspection of the spine indicated normal posture, normal head position, and symmetry in appearance.  Gait was normal.  There was no sign of abnormal spinal curvature, including gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  There was no thoracolumbar spine ankylosis.  Examination of the muscles of the spine revealed no objective abnormalities of the thoracic sacrospinalis, other than pain with motion.  There was not muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Detailed motor, sensory and reflex examinations were all normal.  Thoracolumbar spine range of motion consisted of flexion to 85 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation 30 degrees.  There was objective evidence of pain on active range of motion, but no indication of pain or additional limitation after repetitive motion.  X-ray of the lumbar spine showed joint space narrowing, vacuum disc and endplate sclerosis of L5-S1, with grade 1 retrolisthesis noted.  The remaining lumbar vertebral bodies and joint spaces were negative.  The diagnosis given was of lumbar degenerative disc disease.     

By December 2012 correspondence, the Veteran described due to scoliosis having had a perpetual "lean" to the left and inability to stand straight, affecting ability to work properly.  Regardless of how much sleep he got at night, the Veteran at night would wake up with back pain throughout.  Subsequent statement of September 2014 reiterated the occurrence of constant back spasms.  Further contended at that time was that the presence of scoliosis, in and of itself, shown by prior VA examination, should have been sufficient to warrant a higher 20 percent evaluation under the rating criteria. 

An April 2014 consult report from private orthopedic evaluation indicated an assessment of persistent low back pain with muscle spasms.  An x-ray report from that time period indicated an impression of negative for fracture or listhesis, and mild degenerative changes at L5-S1. 

On VA re-examination of July 2014, the diagnoses provided at the outset were of lumbosacral strain, and degenerative disc disease of the lumbar spine L5-S1.            Per the Veteran, the back was worse than following the last evaluation.                      The Veteran stated that he could not stand for prolonged periods, as the back would spasm after 15 minutes of standing causing lateral deviation to one side.                    The Veteran stated that his range of motion was decreased, as he could not touch or extend his toes.  Pain was easily 8/10 when spasms occurred.  He stated spasms had placed him on bedrest for up to 2 weeks.  He could not lift any additional weight to include completing sit-ups.  Pain was chronic, at level of 5/10 which increased after activity up to 10/10.  He stated he was very guarded about movement for fear of spasm.  He took Motrin daily.  He was not on a course of physical therapy.  Regarding flare-ups that impacted function of the thoracolumbar spine, the Veteran indicated as such, describing flare-ups three times year, exacerbated by activity.   He would use hydrocodone and flexeril at that time and rest, and stated this lasted approximately one week.  

Objective range of motion findings for the thoracolumbar spine consisted of forward flexion to 85 degrees, with onset of painful motion at 50 degrees; extension to 15 degrees, no painful motion; right and left lateral flexion to 20 degrees,                  no painful motion; right and left lateral rotation 15 degrees, no painful motion.  Then with repetitive use testing, the Veteran had forward flexion to 75 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, right lateral rotation 10 degrees, and left lateral rotation 15 degrees.  There was tenderness to palpation of the cervical/thoracic, and lumbar areas.  There was not muscle spasm and/or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal throughout, as were reflexes and sensory exam.  Straight leg testing was negative bilaterally.  The Veteran         did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.            An x-ray of the thoracolumbar spine indicated arthritis, with mild degenerative chances at L5-S1.  The examiner further indicated that given repetitive motion testing demonstrated a decreased change in range of motion, it was more likely than not that the Veteran would have at least a 15 degree change in range of motion with a significant flare-up, resulting in 70 degrees of flexion.  

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 10 percent for his lumbar spine disability at any point during the appeal period.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The Board observes that, even when taking into account pain, repetitive motion and flare-ups, there is no medical evidence of functional forward flexion of the lumbar spine limited to 60 degrees or combined range of motion of the lumbar spine limited to 120 degrees.  Id.  Further, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.

The Board acknowledges the Veteran's complaints of pain, particularly on flexion.  See, e.g., July 2014 VA examination report.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for an evaluation in excess of 10 percent for manifestations of lumbar strain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

Finally, all demonstrated other neurological impairment has already been duly compensated, per separate rating previously assigned by the RO for radiculopathy, left side, originating from the service-connected back disability.

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected lumbar spine disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation; thus, this rule does not apply and the claim must be denied.

C. Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) in regard to an extraschedular evaluation.  However, in this case, the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R.                         § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for service-connected back and knee disorders is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.          To the extent there was any additional symptomatology not expressly contemplated by the primary rating criteria utilized the Board also considered, for the knee disorders, application of Diagnostic Code 5257 as a "catch-all" for other knee impairment.  As well, separate compensable disability rating have already been assigned by the RO in recognition of the Veteran's sciatic and femoral nerve radiculopathies, left lower extremity, associated with chronic lumbar sprain.                       Additionally, the Veteran and his representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are inadequate.  

As such, it cannot be said that the available schedular evaluations for the Veteran's back and knee disorders are inadequate.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 

As a final note, the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), is not applicable in the instant case.  While entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims, the Board observes entitlement to TDIU has been denied during the course of the instant appeal, most recently in January 2015.  The Veteran has not initiated an appeal of this, or any other rating decision which has denied TDIU.  Therefore, remand or referral of a claim for TDIU is not necessary in the instant case.




ORDER

An evaluation in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

An evaluation in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

An evaluation in excess of 10 percent for chronic lumbar strain with minimal scoliosis is denied.


REMAND

The Veteran's considerable discussion within September 2014 correspondence contesting the merits of the RO's February 2014 adjudicative denial of claims for entitlement to service connection for right and left carpal tunnel syndrome, and service connection for psychiatric disorder including PTSD and depression,                   is sufficient to be interpreted as a timely Notice of Disagreement with same, and therefore, AOJ issuance of a Statement of the Case as a response is warranted as the next stage in perfecting an appeal to the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case addressing the issues of entitlement to service connection for right carpal tunnel syndrome, for left carpal tunnel syndrome, and for a psychiatric disorder including PTSD and depression.   Only if the Veteran or his representative submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.             §§ 5109B, 7112 (West 2014).




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


